Exhibit 10.4 RESTRICTED STOCK AGREEMENT ART’S-WAY MANUFACTURING CO., INC. 2 THIS AGREEMENT is made effective as of this day of , 20, by and between Art’s-Way Manufacturing Co., Inc., a Delaware corporation (the “Company”), and (“Participant”). W I T N E S S E T H: WHEREAS, Participant is, on the date hereof, an Employee, Director of or a Consultant to the Company or one of its Subsidiaries; and WHEREAS, the Company wishes to grant a restricted stock award to Participant for shares of the Company’s Common Stock pursuant to the Company’s 2011 Equity Incentive Plan (the “Plan”); and WHEREAS, the Administrator of the Plan has authorized the grant of a restricted stock award to Participant; NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein contained, the parties hereto agree as follows: 1.Grant of Restricted Stock Award.The Company hereby grants to Participant on the date set forth above a restricted stock award (the “Award”) for () shares of Common Stock on the terms and conditions set forth herein, which shares are subject to adjustment pursuant to Section 14 of the Plan.The Company shall cause to be issued one or more stock certificates representing such shares of Common Stock in Participant’s name, and may deliver such stock certificate to Participant or may hold each such certificate until such time as the risk of forfeiture and other transfer restrictions set forth in this Agreement have lapsed with respect to the shares represented by the certificate.The Company may also place a legend on such certificates describing the risks of forfeiture and other transfer restrictions set forth in this Agreement providing for thereturn from Participant, if applicable, and cancellation of such certificates if the shares of Common Stock are forfeited as provided in Section 2 below.Until such risks of forfeiture have lapsed or the shares subject to this Award have been forfeited pursuant to Section 2 below, Participant shall be entitled to vote the shares represented by such stock certificates and shall receive all dividends attributable to such shares, but Participant shall not have any other rights as a stockholder with respect to such shares.[The Plan permits the Administrator to issue shares in book entry form.Because the default in this Agreement is certificate form, it should be revised if shares are issued in book entry form in a particular instance.] 2.Vesting of Restricted Stock. a.General.The shares of Stock subject to this Award shall remain forfeitable until the risks of forfeiture lapse according to the following schedule: Specified Date or Achievement
